Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 19305925.0 filed in Europe on 07/07/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 1 recites the phrase “A computer-implemented method for teaching” which should be “A computer-implemented method for: teaching”
For the informalities above and wherever else they may occur appropriate correction is required.
 
Allowable Subject Matter

Claims 5-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement

The information disclosure statement submitted on 07/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakumiya et al. (US 20200363791 A1 hereinafter Sakumiya) in view of Benjamin et al. (US 20190347381 A1 hereinafter Benjamin).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 1, Sakumiya teaches a computer-implemented method for teaching a generative autoencoder configured for generating functional structures, a functional structure being a data structure representing a mechanical assembly of rigid parts, [trained auto encoder ¶129 "The autoencoder shown in FIG. 4B may be trained using the input data to the input layer as the supervisory signal." assemble/manufacture ¶99]
the data structure including a tree which includes leaf nodes each representing a shape and positioning of a respective rigid part and [Fig. 4 illustrates structure with nodes for object such as a 3d model of a gear ¶145, ¶93 "3D model of an object, such as a gear, to be manufactured" ]
obtaining a dataset including functional structures; and [obtains input (dataset) for autoencoder Fig. 4A-B ¶125, ¶129]
teaching the generative autoencoder on the dataset. [trains autoencoder from input ¶129 "The autoencoder shown in FIG. 4B may be trained using the input data to the input layer as the supervisory signal"]
Sakumiya does not specifically teach a force exerted on the respective rigid part, and
non-leaf nodes each with several children and each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child.
However, Benjamin teaches a force exerted on the respective rigid part,
[physical simulation associated with the nodes ¶40]
non-leaf nodes each with several children and each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child, the method comprising: [Fig. 3 illustrates nodes represent CAD model assembly and connections ¶35 "sub-assemblies included in CAD assembly"; ¶22-23 "ode represents a different CAD model and each edge represents a different relationship between two CAD models "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the part encoder disclosed by Sakumiya by incorporating the a force exerted on the respective rigid part, and non-leaf nodes each with several children and each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child.  disclosed by Benjamin because both techniques address the same field of manufacturing models and by incorporating Benjamin an into Sakumiya provides more effective modelling improving underperforming models [Benjamin ¶6-8]

As to dependent claim 2, the rejection of claim 1 is incorporated. Sakumiya and Benjamin further teach wherein the mechanical link is an adjacency relation between the sub-assemblies, the adjacency relation belonging to a predetermined set of adjacency relations. [Benjamin related sub-assemblies, adjacent/connected ¶80, ¶35 " graph-based representation of CAD assembly 118 and represents various physical and/or logical relationships between CAD models and/or sub-assemblies included in CAD assembly 118"]

As to independent claim 8, Sakumiya teaches a computer-implemented method comprising: 
obtaining a generative autoencoder configured to generate functional structures, a functional structure being a data structure representing a mechanical assembly of rigid parts, the data structure including a tree which includes: [auto encoder ¶93, ¶129 "The autoencoder shown in FIG. 4B may be trained using the input data to the input layer as the supervisory signal." assemble/manufacture ¶99]
leaf nodes each representing a shape and positioning of a respective rigid part  non-leaf nodes each with several children and  [Fig. 4 illustrates structure with nodes for object such as a 3d model of a gear ¶145, ¶93 "3D model of an object, such as a gear, to be manufactured" ]
using the generative autoencoder. [use and generate output of autoencoder ¶140 "using an autoencoder"]
Sakumiya does not specifically teach a force exerted on the respective rigid part, each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child; 
However, Benjamin teaches a force exerted on the respective rigid part,
[physical simulation associated with the nodes ¶40]
each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child; and [Fig. 3 illustrates nodes represent CAD model assembly and connections ¶35 "sub-assemblies included in CAD assembly"; ¶22-23 "ode represents a different CAD model and each edge represents a different relationship between two CAD models "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the part encoder disclosed by Sakumiya by incorporating the a force exerted on the respective rigid part, each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child disclosed by Benjamin because both techniques address the same field of manufacturing models and by incorporating Benjamin an into Sakumiya provides more effective modelling improving underperforming models [Benjamin ¶6-8]

As to independent claim 13, Sakumiya teaches a device comprising:[computer ¶194] a non-transitory data storage medium having recorded thereon a computer program comprising instructions for [medium with instructions ¶194]
teaching a generative autoencoder that generates functional structures, a functional structure being a data structure representing a mechanical assembly of rigid parts, the data structure including a tree which includes leaf nodes each representing a shape and positioning of a respective rigid part and [auto encoder ¶93, ¶129 "The autoencoder shown in FIG. 4B may be trained using the input data to the input layer as the supervisory signal." assemble/manufacture ¶99] 
the computer program when executed by a processor causes the processor to be configured to: [processor ¶192] obtaining a dataset including functional structures, and [obtains input (dataset) for autoencoder Fig. 4A-B ¶125, ¶129]
 teach the generative autoencoder on the dataset. [trains autoencoder from input ¶129 "The autoencoder shown in FIG. 4B may be trained using the input data to the input layer as the supervisory signal"]
Sakumiya does not specifically teach a force exerted on the respective rigid part, and
non-leaf nodes each with several children and each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child.
However, Benjamin teaches a force exerted on the respective rigid part,
[physical simulation associated with the nodes ¶40]
non-leaf nodes each with several children and each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child, the method comprising: [Fig. 3 illustrates nodes represent CAD model assembly and connections ¶35 "sub-assemblies included in CAD assembly"; ¶22-23 "ode represents a different CAD model and each edge represents a different relationship between two CAD models "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the part encoder disclosed by Sakumiya by incorporating the a force exerted on the respective rigid part, and non-leaf nodes each with several children and each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child.  disclosed by Benjamin because both techniques address the same field of manufacturing models and by incorporating Benjamin an into Sakumiya provides more effective modelling improving underperforming models [Benjamin ¶6-8]

As to dependent claim 14, the rejection of claim 13 is incorporated. Sakumiya and Benjamin further teach wherein the mechanical link is an adjacency relation between the sub-assemblies, the adjacency relation belonging to a predetermined set of adjacency relations. [Benjamin related sub-assemblies, adjacent/connected ¶80, ¶35 " graph-based representation of CAD assembly 118 and represents various physical and/or logical relationships between CAD models and/or sub-assemblies included in CAD assembly 118"]

As to dependent claim 16, the rejection of claim 13 is incorporated. Sakumiya and Benjamin further teach further comprising the processor coupled to the non-transitory data storage medium. [Sakumiya medium with instructions ¶194]

As to independent claim 17, Sakumiya teaches a device comprising a non-transitory data storage medium having recorded thereon a computer program comprising instructions that when executed by a processor causes the processor to be configured to:[computer, medium with instructions with processor ¶192-194] obtain a generative autoencoder configured to generate functional structures, a functional structure being a data structure representing a mechanical assembly of rigid parts, the data structure including a tree which includes: [auto encoder ¶93, ¶129 "The autoencoder shown in FIG. 4B may be trained using the input data to the input layer as the supervisory signal." assemble/manufacture ¶99] 
leaf nodes each representing a shape and positioning of a respective rigid part and[Fig. 4 illustrates structure with nodes for object such as a 3d model of a gear ¶145, ¶93 "3D model of an object, such as a gear, to be manufactured" ]
using the generative autoencoder.  [use and generate output of autoencoder ¶140 "using an autoencoder"]
Sakumiya does not specifically teach a force exerted on the respective rigid part, each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child; 
However, Benjamin teaches a force exerted on the respective rigid part,
[physical simulation associated with the nodes ¶40]
each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child; and [Fig. 3 illustrates nodes represent CAD model assembly and connections ¶35 "sub-assemblies included in CAD assembly"; ¶22-23 "ode represents a different CAD model and each edge represents a different relationship between two CAD models "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the part encoder disclosed by Sakumiya by incorporating the a force exerted on the respective rigid part, each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child disclosed by Benjamin because both techniques address the same field of manufacturing models and by incorporating Benjamin an into Sakumiya provides more effective modelling improving underperforming models [Benjamin ¶6-8]

As to dependent claim 19, the rejection of claim 17 is incorporated. Sakumiya and Benjamin further teach further comprising the processor coupled to the non-transitory data storage medium. [Sakumiya medium with instructions ¶194]

As to independent claim 20, Sakumiya teaches a device comprising: [computer ¶192,]  a non-transitory data storage medium having recorded thereon a generative autoencoder configured to generate functional structures,[computer, medium with instructions with processor ¶192-194] 
a functional structure being a data structure representing a mechanical assembly of rigid parts, the data structure including a tree which includes:[auto encoder ¶93, ¶129 "The autoencoder shown in FIG. 4B may be trained using the input data to the input layer as the supervisory signal." assemble/manufacture ¶99]  
leaf nodes each representing a shape and positioning of a respective rigid part and [Fig. 4 illustrates structure with nodes for object such as a 3d model of a gear ¶145, ¶93 "3D model of an object, such as a gear, to be manufactured" ]
Sakumiya does not specifically teach a force exerted on the respective rigid part, each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child; 
However, Benjamin teaches a force exerted on the respective rigid part,
[physical simulation associated with the nodes ¶40]
each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child [Fig. 3 illustrates nodes represent CAD model assembly and connections ¶35 "sub-assemblies included in CAD assembly"; ¶22-23 "ode represents a different CAD model and each edge represents a different relationship between two CAD models "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the part encoder disclosed by Sakumiya by incorporating the a force exerted on the respective rigid part, each representing a mechanical link between sub-assemblies, each sub-assembly being represented by a respective one of the several children, and non-leaf nodes with a single child and each representing a duplication of the sub-assembly represented by the single child disclosed by Benjamin because both techniques address the same field of manufacturing models and by incorporating Benjamin an into Sakumiya provides more effective modelling improving underperforming models [Benjamin ¶6-8]

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakumiya in view of Benjamin, as applied in the rejection of claim 1 and 13 above, and further in view of Gonzalez et al. (US 20190135300 A1 hereinafter Gonzalez)

	As to dependent claim 3, Sakumiya and Benjamin teach all the limitations of the rejection of claim 1 that is incorporated. Sakumiya and Benjamin do not specifically teach wherein the duplication is a symmetry relation between instances of the sub-assembly, the symmetry relation belonging to a predetermined set of symmetry relations.
However, Gonzalez teaches wherein the duplication is a symmetry relation between instances of the sub-assembly, the symmetry relation belonging to a predetermined set of symmetry relations. [symmetric structure of nodes  ¶44 "FIG. 6 is an example auto-encoder (AE) 600 for use in performing anomaly detection. The auto-encoder 600 is a neural network with a symmetric structure of networked nodes that generate output data corresponding to their input data in accordance with their training."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the modelling disclosed by Sakumiya and Benjamin by incorporating the wherein the duplication is a symmetry relation between instances of the sub-assembly, the symmetry relation belonging to a predetermined set of symmetry relations disclosed by Gonzalez because all techniques address the same field of autoencoders and by incorporating Gonzalez an into Sakumiya and Benjamin enhance performance under diverse conditions for detecting anomalies [Gonzalez ¶16-17]

As to dependent claim 15, Sakumiya and Benjamin teach all the limitations of the rejection of claim 13 that is incorporated. Sakumiya and Benjamin do not specifically teach wherein the duplication is a symmetry relation between instances of the sub-assembly, the symmetry relation belonging to a predetermined set of symmetry relations.
However, Gonzalez teaches wherein the duplication is a symmetry relation between instances of the sub-assembly, the symmetry relation belonging to a predetermined set of symmetry relations. [symmetric structure of nodes  ¶44 "FIG. 6 is an example auto-encoder (AE) 600 for use in performing anomaly detection. The auto-encoder 600 is a neural network with a symmetric structure of networked nodes that generate output data corresponding to their input data in accordance with their training."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the modelling disclosed by Sakumiya and Benjamin by incorporating the wherein the duplication is a symmetry relation between instances of the sub-assembly, the symmetry relation belonging to a predetermined set of symmetry relations disclosed by Gonzalez because all techniques address the same field of autoencoders and by incorporating Gonzalez an into Sakumiya and Benjamin enhance performance under diverse conditions for detecting anomalies [Gonzalez ¶16-17]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakumiya in view of Benjamin, as applied in the rejection of claim 1 and 13 above, and further in view of Mousavianet al. (US A1 hereinafter Mousavian)

	As to dependent claim 4, Sakumiya and Benjamin teach all the limitations of the rejection of claim 1 that is incorporated. Sakumiya and Benjamin do not specifically teach wherein the shape and positioning of the respective rigid part is represented by data including a specification of a bounding box around the respective rigid part, and the force exerted on the respective rigid part is a resulting force.
However, Mousavian teaches wherein the shape and positioning of the respective rigid part is represented by data including a specification of a bounding box around the respective rigid part, and the force exerted on the respective rigid part is a resulting force. [pose (shape) of objects with bounding box and distribution ¶23 "determines the 6D pose of an object from an image. In an embodiment, the system (referred to herein as PoseRBPF) includes a Rao-Blackwellized particle filter for tracking 6D object poses. In an embodiment, each particle samples 3-D translation and estimates the distribution over 3-D rotations conditioned on the image bounding box"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the modelling disclosed by Sakumiya and Benjamin by incorporating the wherein the shape and positioning of the respective rigid part is represented by data including a specification of a bounding box around the respective rigid part, and the force exerted on the respective rigid part is a resulting force disclosed by Mousavian because all techniques address the same field of autoencoders and by incorporating Mousavian an into Sakumiya and Benjamin use pose to improve the accuracy and matching analysis [Mousavian ¶1]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakumiya in view of Benjamin and Mousavian, as applied in the rejection of claim 4 above, and further in view of Ayyar et al. (US 20190073520 A1 hereinafter Ayyar)

	As to dependent claim 7, Sakumiya, Benjamin and Mousavian teach all the limitations of the rejection of claim 4 that is incorporated. Sakumiya, Benjamin and Mousavian do not specifically teach wherein the bounding box and the resulting force are respectively represented by first coordinates and second coordinates of a same vector.
However, Ayyar teaches wherein the bounding box and the resulting force are respectively represented by first coordinates and second coordinates of a same vector. [bounding box and physical property feature vector ¶40 "boundary box generated by the face detector 220 or the object detector 230, the recognition module 250 applies a recognition algorithm to the candidate face or object to extract a feature vector describing various physical properties"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the modelling disclosed by Sakumiya, Benjamin and Mousavian by incorporating the wherein the bounding box and the resulting force are respectively represented by first coordinates and second coordinates of a same vector disclosed by Ayyar because all techniques address the same field of autoencoders and by incorporating Ayyar an into Sakumiya, Benjamin and Mousavian reduces users manual operations by performing improved recognition quickly [Ayyar ¶3-¶4]

Claims 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakumiya in view of Benjamin, as applied in the rejection of claim 1 and 13 above, and further in view of Nilsson (US 20210256353 A1)

	As to dependent claim 9, Sakumiya and Benjamin teach all the limitations of the rejection of claim 8 that is incorporated. Sakumiya and Benjamin do not specifically teach wherein the method further comprises: obtaining one or more latent vectors; and generating a functional structure, the generating including decoding each latent vector with the decoder.
However, Nilsson teaches wherein the method further comprises: obtaining one or more latent vectors;[¶7] and generating a functional structure, the generating including decoding each latent vector with the decoder. [latent space vector encoding ¶7 and decoding ¶54]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the modelling disclosed by Sakumiya and Benjamin by incorporating the wherein the method further comprises: obtaining one or more latent vectors; and generating a functional structure, the generating including decoding each latent vector with the decoder disclosed by Nilsson because all techniques address the same field of autoencoders and by incorporating Nilsson into Sakumiya and Benjamin improves performance and training of models for more accurate predictions [Nilsson ¶5-6]

As to dependent claim 10, the rejection of claim 9 is incorporated. Sakumiya, Benjamin and Nilsson further teach performing a topology optimization on the mechanical assembly of rigid parts represented by the generated functional structure. [Benjamin efficient (optimized) assembly ¶51 "efficiently navigate CAD assembly 118 to locate specific CAD models within CAD assembly 118 based on mapping 300 and based on user interactions with nodes"]

As to dependent claim 11, the rejection of claim 10 is incorporated. Sakumiya, Benjamin and Nilsson further teach wherein the generating generates forces which are each a force represented by a leaf node of the tree included in the generated functional structure, and wherein the generated forces form inputs of the topology optimization. [Benjamin physical simulation associated with the nodes ¶40]

As to dependent claim 18, Sakumiya and Benjamin teach all the limitations of the rejection of claim 8 that is incorporated. Sakumiya and Benjamin do not specifically teach obtaining one or more latent vectors; and generating a functional structure, the generating including decoding each latent vector with the decoder.
However, Nilsson teaches obtaining one or more latent vectors;[¶7] and generating a functional structure, the generating including decoding each latent vector with the decoder. [latent space vector encoding ¶7 and decoding ¶54]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the modelling disclosed by Sakumiya and Benjamin by incorporating the obtaining one or more latent vectors; and generating a functional structure, the generating including decoding each latent vector with the decoder disclosed by Nilsson because all techniques address the same field of autoencoders and by incorporating Nilsson into Sakumiya and Benjamin improves performance and training of models for more accurate predictions [Nilsson ¶5-6]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hoang et al. (US 20150356043 A1) teaches an autoencoder may also be trained to learn appropriate scene graph structures for various types of objects, (see ¶28)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143